UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-6693 Nuveen Select Tax-Free Income Portfolio 3 (Exact name of registrant as specified in charter) Nuveen Investments 333 West Wacker Drive, Chicago, Illinois 60606 (Address of principal executive offices) (Zip code) Kevin J. McCarthy Vice President and Secretary 333 West Wacker Drive, Chicago, Illinois 60606 (Name and address of agent for service) Registrant's telephone number, including area code: 312-917-7700 Date of fiscal year end:3/31 Date of reporting period:12/31/11 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments Portfolio of Investments (Unaudited) Nuveen Select Tax-Free Income Portfolio 3 (NXR) December 31, 2011 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Alabama – 0.3% $ 500 Marshall County Healthcare Authority, Alabama, Revenue Bonds, Series 2002A, 6.250%, 1/01/22 1/13 at 100.00 A– $ 505,975 Alaska – 1.1% Northern Tobacco Securitization Corporation, Alaska, Tobacco Settlement Asset-Backed Bonds, 6/14 at 100.00 B2 Series 2006A, 5.000%, 6/01/32 California – 18.2% Anaheim Public Finance Authority, California, Subordinate Lease Revenue Bonds, Public No Opt. Call AA– Improvement Project, Series 1997C, 0.000%, 9/01/35 – AGM Insured Azusa Unified School District, Los Angeles County, California, General Obligation Bonds, 7/12 at 100.00 AA– (4) Series 2002, 5.375%, 7/01/21 (Pre-refunded 7/01/12) – AGM Insured California County Tobacco Securitization Agency, Tobacco Settlement Asset-Backed Bonds, Los 12/18 at 100.00 B1 Angeles County Securitization Corporation, Series 2006A, 5.600%, 6/01/36 California County Tobacco Securitization Agency, Tobacco Settlement Asset-Backed Bonds, Sonoma 6/15 at 100.00 BBB County Tobacco Securitization Corporation, Series 2005, 5.000%, 6/01/26 California Department of Water Resources, Power Supply Revenue Bonds, Series 2002A, 6.000%, 5/12 at 101.00 AA– (4) 5/01/14 (Pre-refunded 5/01/12) California Health Facilities Financing Authority, Revenue Bonds, Kaiser Permanante System, 4/16 at 100.00 A+ Series 2006, 5.000%, 4/01/37 California Statewide Community Development Authority, Revenue Bonds, Methodist Hospital 8/19 at 100.00 Aa2 Project, Series 2009, 6.750%, 2/01/38 California Statewide Financing Authority, Tobacco Settlement Asset-Backed Bonds, Pooled No Opt. Call B2 Tobacco Securitization Program, Series 2002A, 5.625%, 5/01/29 Golden State Tobacco Securitization Corporation, California, Enhanced Tobacco Settlement No Opt. Call A2 Asset-Backed Revenue Bonds, Series 2005A, 0.000%, 6/01/28 – AMBAC Insured Golden State Tobacco Securitization Corporation, California, Tobacco Settlement Asset-Backed 6/13 at 100.00 Aaa Bonds, Series 2003A-1, 6.750%, 6/01/39 (Pre-refunded 6/01/13) Golden State Tobacco Securitization Corporation, California, Tobacco Settlement Asset-Backed Bonds, Series 2007A-1: 4.500%, 6/01/27 6/17 at 100.00 BBB– 5.000%, 6/01/33 6/17 at 100.00 BB+ Kern Community College District, California, General Obligation Bonds, Series 2003A, 0.000%, No Opt. Call Aa2 3/01/28 – FGIC Insured Norwalk La Mirada Unified School District, Los Angeles County, California, General Obligation No Opt. Call AA– Bonds, Election of 2002, Series 2007C, 0.000%, 8/01/32 – AGM Insured Placentia-Yorba Linda Unified School District, Orange County, California, Certificates of No Opt. Call A+ Participation, Series 2006, 0.000%, 10/01/34 – FGIC Insured Placer Union High School District, Placer County, California, General Obligation Bonds, Series No Opt. Call AA 2004C, 0.000%, 8/01/32 – AGM Insured Poway Unified School District, San Diego County, California, School Facilities Improvement No Opt. Call Aa2 District 2007-1 General Obligation Bonds, Series 2009A, 0.000%, 8/01/32 Rancho Mirage Redevelopment Agency, California, Tax Allocation Bonds, Combined Whitewater and No Opt. Call A+ 1984 Project Areas, Series 2003A, 0.000%, 4/01/35 – NPFG Insured Riverside Public Financing Authority, California, University Corridor Tax Allocation Bonds, 8/17 at 100.00 BBB Series 2007C, 5.000%, 8/01/37 – NPFG Insured San Jose, California, Airport Revenue Bonds, Series 2004D, 5.000%, 3/01/28 – NPFG Insured 3/14 at 100.00 A2 Total California Colorado – 8.0% Arkansas River Power Authority, Colorado, Power Revenue Bonds, Series 2006, 5.250%, 10/01/40 – 10/16 at 100.00 BBB– SYNCORA GTY Insured Colorado Department of Transportation, Certificates of Participation, Series 2004, 5.000%, 6/14 at 100.00 AA– 6/15/34 – NPFG Insured Colorado Health Facilities Authority, Colorado, Revenue Bonds, Valley View Hospital 5/17 at 100.00 BBB+ Association, Series 2007, 5.250%, 5/15/42 Colorado Health Facilities Authority, Health Facilities Revenue Bonds, Sisters of Charity of No Opt. Call AA Leavenworth Health Services Corporation, Series 2010A, 5.000%, 1/01/40 Colorado Health Facilities Authority, Revenue Bonds, Catholic Health Initiatives, Series 2002A: 5.500%, 3/01/22 (Pre-refunded 3/02/12) 3/12 at 100.00 AA (4) 5.500%, 3/01/22 (Pre-refunded 3/01/12) 3/12 at 100.00 Aa2 (4) Denver City and County, Colorado, Airport System Revenue Bonds, Series 1991D, 7.750%, 11/15/13 No Opt. Call A+ (Alternative Minimum Tax) Denver Convention Center Hotel Authority, Colorado, Revenue Bonds, Convention Center Hotel, 12/13 at 100.00 N/R (4) Senior Lien Series 2003A, 5.000%, 12/01/24 (Pre-refunded 12/01/13) – SYNCORA GTY Insured E-470 Public Highway Authority, Colorado, Toll Revenue Bonds, Series 2004B, 0.000%, 9/01/28 – 9/20 at 63.99 BBB NPFG Insured Total Colorado Connecticut – 0.1% Connecticut Health and Educational Facilities Authority, Revenue Bonds, Bridgeport Hospital 7/12 at 100.00 BBB Issue, Series 1992A, 6.625%, 7/01/18 – NPFG Insured District of Columbia – 0.2% District of Columbia Tobacco Settlement Corporation, Tobacco Settlement Asset-Backed Bonds, 5/12 at 100.00 A1 Series 2001, 6.250%, 5/15/24 15 District of Columbia, General Obligation Bonds, Series 1993E, 6.000%, 6/01/13 – 6/12 at 100.00 N/R (4) NPFG Insured (ETM) Total District of Columbia Florida – 0.5% Hillsborough County Industrial Development Authority, Florida, Hospital Revenue Bonds, Tampa 10/16 at 100.00 A3 General Hospital, Series 2006, 5.250%, 10/01/41 Illinois – 17.8% 45 Chicago Metropolitan Housing Development Corporation, Illinois, FHA-Insured Section 8 Assisted 7/12 at 100.00 AA Housing Development Revenue Refunding Bonds, Series 1992, 6.850%, 7/01/22 Illinois Finance Authority, Revenue Bonds, Loyola University of Chicago, Tender Option Bond No Opt. Call Aa1 Trust 1137, 9.274%, 7/01/15 (IF) Illinois Finance Authority, Revenue Bonds, YMCA of Southwest Illinois, Series 2005, 5.000%, 9/15 at 100.00 Aa3 9/01/31 – RAAI Insured Illinois Finance Authority, Student Housing Revenue Bonds, Educational Advancement Fund Inc., No Opt. Call Baa3 University Center Project, Series 2006B, 5.000%, 5/01/25 Illinois Health Facilities Authority, Remarketed Revenue Bonds, University of Chicago Project, 2/12 at 103.00 Aa1 Series 1985A, 5.500%, 8/01/20 Illinois Health Facilities Authority, Revenue Bonds, Evangelical Hospitals Corporation, Series No Opt. Call N/R (4) 1992C, 6.250%, 4/15/22 (ETM) Illinois Health Facilities Authority, Revenue Bonds, Holy Family Medical Center, Series 1997, 2/12 at 100.00 BBB 5.125%, 8/15/17 – NPFG Insured Illinois Health Facilities Authority, Revenue Refunding Bonds, Elmhurst Memorial Healthcare, 1/13 at 100.00 Baa1 Series 2002, 6.250%, 1/01/17 Illinois Health Facilities Authority, Revenue Refunding Bonds, Rockford Health System, Series 2/12 at 100.00 N/R 1997, 5.000%, 8/15/21 – AMBAC Insured Illinois Housing Development Authority, Homeowner Mortgage Revenue Bonds, Series 2006C2, 2/16 at 100.00 AA 5.050%, 8/01/27 (Alternative Minimum Tax) Illinois, Sales Tax Revenue Bonds, First Series 2002, 5.000%, 6/15/22 6/13 at 100.00 AAA Kankakee & Will Counties Community Unit School District 5, Illinois, General Obligation Bonds, No Opt. Call Aa3 Series 2006, 0.000%, 5/01/23 – AGM Insured Metropolitan Pier and Exposition Authority, Illinois, Revenue Bonds, McCormick Place Expansion Project, Series 2002A: 0.000%, 12/15/30 – NPFG Insured No Opt. Call AAA 0.000%, 12/15/36 – NPFG Insured No Opt. Call AAA 0.000%, 6/15/37 – NPFG Insured No Opt. Call AAA Metropolitan Pier and Exposition Authority, Illinois, Revenue Refunding Bonds, McCormick Place 6/12 at 101.00 AAA Expansion Project, Series 2002B, 5.000%, 6/15/21 – NPFG Insured Schaumburg, Illinois, General Obligation Bonds, Series 2004B, 5.250%, 12/01/34 – FGIC Insured 12/14 at 100.00 Aaa Total Illinois Indiana – 6.1% Franklin Community Multi-School Building Corporation, Marion County, Indiana, First Mortgage 7/14 at 100.00 A+ (4) Revenue Bonds, Series 2004, 5.000%, 7/15/22 (Pre-refunded 7/15/14) – FGIC Insured Indiana Health Facility Financing Authority, Hospital Revenue Bonds, Methodist Hospitals Inc., 3/12 at 100.00 BBB Series 2001, 5.375%, 9/15/22 Indiana Health Facility Financing Authority, Hospital Revenue Refunding Bonds, Columbus No Opt. Call AA– Regional Hospital, Series 1993, 7.000%, 8/15/15 – AGM Insured Indianapolis Local Public Improvement Bond Bank, Indiana, Waterworks Project, Series 2002A, 7/12 at 100.00 AA+ (4) 5.250%, 7/01/33 (Pre-refunded 7/01/12) – NPFG Insured Shelbyville Central Renovation School Building Corporation, Indiana, First Mortgage Bonds, 7/15 at 100.00 AA+ Series 2005, 4.375%, 7/15/25 – NPFG Insured Zionsville Community Schools Building Corporation, Indiana, First Mortgage Bonds, Series No Opt. Call AA– 2005Z, 0.000%, 7/15/28 – AGM Insured Total Indiana Iowa – 1.7% Iowa Finance Authority, Health Facility Revenue Bonds, Care Initiatives Project, Series 2006A, 7/16 at 100.00 BB+ 5.000%, 7/01/20 Iowa Tobacco Settlement Authority, Tobacco Asset-Backed Revenue Bonds, Series 2005B, 6/17 at 100.00 BBB 5.600%, 6/01/34 Total Iowa Kansas – 1.2% Lawrence, Kansas, Hospital Revenue Bonds, Lawrence Memorial Hospital, Refunding Series 2006: 5.125%, 7/01/26 7/16 at 100.00 A2 4.875%, 7/01/36 7/16 at 100.00 A2 Total Kansas Maine – 0.1% 90 Maine Health and Higher Educational Facilities Authority, Revenue Bonds, Series 1999B, 6.000%, 1/12 at 100.00 Aaa 7/01/19 – NPFG Insured Massachusetts – 0.6% Massachusetts Development Finance Agency, Resource Recovery Revenue Bonds, Ogden Haverhill 6/12 at 100.00 A– Associates, Series 1998B, 5.200%, 12/01/13 (Alternative Minimum Tax) 15 Massachusetts Health and Educational Facilities Authority, Revenue Bonds, Partners HealthCare 7/12 at 100.00 AA System Inc., Series 2001C, 6.000%, 7/01/17 Total Massachusetts Michigan – 2.5% Detroit, Michigan, Sewer Disposal System Revenue Bonds, Second Lien, Series 2006B, 4.625%, 7/16 at 100.00 A 7/01/34 – FGIC Insured Michigan State Hospital Finance Authority, Hospital Revenue Refunding Bonds, Trinity Health 12/12 at 100.00 AA Credit Group, Series 2002C, 5.375%, 12/01/30 Michigan State Hospital Finance Authority, Hospital Revenue Refunding Bonds, Trinity Health 12/12 at 100.00 N/R (4) Credit Group, Series 2002C, 5.375%, 12/01/30 (Pre-refunded 12/01/12) Royal Oak Hospital Finance Authority, Michigan, Hospital Revenue Bonds, William Beaumont 9/18 at 100.00 A1 Hospital, Refunding Series 2009V, 8.250%, 9/01/39 Total Michigan Mississippi – 0.4% Mississippi Hospital Equipment and Facilities Authority, Revenue Bonds, Baptist Memorial 9/14 at 100.00 AA Healthcare, Series 2004B-1, 5.000%, 9/01/24 Nebraska – 1.9% Nebraska Public Power District, General Revenue Bonds, Series 2002B, 5.000%, 1/01/33 – 1/13 at 100.00 A1 AMBAC Insured Nevada – 3.1% Clark County, Nevada, Passenger Facility Charge Revenue Bonds, Las Vegas-McCarran 1/20 at 100.00 Aa3 International Airport, Series 2010A, 5.250%, 7/01/42 Reno, Nevada, Capital Improvement Revenue Bonds, Series 2002, 5.500%, 6/01/22 – FGIC Insured 6/12 at 100.00 A3 Reno, Nevada, Capital Improvement Revenue Bonds, Series 2002, 5.500%, 6/01/22 (Pre-refunded 6/12 at 100.00 A3 (4) 6/01/12) – FGIC Insured Total Nevada New Hampshire – 0.2% New Hampshire Housing Finance Authority, Single Family Mortgage Acquisition Bonds, Series 5/12 at 100.00 Aa3 2001A, 5.600%, 7/01/21 (Alternative Minimum Tax) New Jersey – 2.4% New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Series 2006C, No Opt. Call A+ 0.000%, 12/15/28 – AMBAC Insured Tobacco Settlement Financing Corporation, New Jersey, Tobacco Settlement Asset-Backed Bonds, Series 2003: 6.750%, 6/01/39 (Pre-refunded 6/01/13) 6/13 at 100.00 Aaa 6.250%, 6/01/43 (Pre-refunded 6/01/13) 6/13 at 100.00 Aaa Total New Jersey New Mexico – 2.8% New Mexico Mortgage Finance Authority, Multifamily Housing Revenue Bonds, St Anthony, Series 9/17 at 100.00 N/R 2007A, 5.250%, 9/01/42 (Alternative Minimum Tax) University of New Mexico, FHA-Insured Mortgage Hospital Revenue Bonds, Series 2004, 4.625%, 7/14 at 100.00 AA– 1/01/25 – AGM Insured Total New Mexico New York – 0.7% Dormitory Authority of the State of New York, FHA Insured Mortgage Hospital Revenue Bonds, 8/16 at 100.00 AAA Kaleida Health, Series 2006, 4.700%, 2/15/35 35 New York City, New York, General Obligation Bonds, Series 1991B, 7.000%, 2/01/18 2/12 at 100.00 AA Port Authority of New York and New Jersey, Special Project Bonds, JFK International Air 12/20 at 100.00 BBB– Terminal LLC Project, Eighth Series 2010, 6.000%, 12/01/42 Total New York North Carolina – 2.9% North Carolina Municipal Power Agency 1, Catawba Electric Revenue Bonds, Series 2003A, 5.250%, 1/13 at 100.00 A 1/01/18 – NPFG Insured Ohio – 2.3% Buckeye Tobacco Settlement Financing Authority, Ohio, Tobacco Settlement Asset-Backed Revenue Bonds, Senior Lien, Series 2007A-2: 5.375%, 6/01/24 6/17 at 100.00 BB– 6.000%, 6/01/42 6/17 at 100.00 BB– 5.875%, 6/01/47 6/17 at 100.00 BB– Buckeye Tobacco Settlement Financing Authority, Ohio, Tobacco Settlement Asset-Backed Revenue 6/22 at 100.00 B+ Bonds, Senior Lien, Series 2007A-3, 0.000%, 6/01/37 Total Ohio Oklahoma – 1.7% Oklahoma Development Finance Authority, Revenue Bonds, St. John Health System, Series 2004, 2/14 at 100.00 A 5.000%, 2/15/24 Pennsylvania – 2.3% Dauphin County Industrial Development Authority, Pennsylvania, Water Development Revenue No Opt. Call A– Refunding Bonds, Dauphin Consolidated Water Supply Company, Series 1992B, 6.700%, 6/01/17 Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, Widener University, 7/13 at 100.00 BBB+ Series 2003, 5.250%, 7/15/24 Pennsylvania Turnpike Commission, Motor License Fund-Enhanced Subordinate Special Revenue 12/20 at 100.00 AA Bonds, Series 2010B, 0.000%, 12/01/30 Total Pennsylvania Puerto Rico – 2.2% Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, First Subordinate Series 8/19 at 100.00 A+ 2009A, 6.000%, 8/01/42 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, Series 2007A: 0.000%, 8/01/40 – NPFG Insured No Opt. Call Aa2 0.000%, 8/01/41 – NPFG Insured No Opt. Call Aa2 0.000%, 8/01/54 – AMBAC Insured No Opt. Call Aa2 Total Puerto Rico South Carolina – 3.2% Lexington County Health Service District, South Carolina, Hospital Revenue Refunding and 11/13 at 100.00 AA– (4) Improvement Bonds, Series 2003, 6.000%, 11/01/18 (Pre-refunded 11/01/13) Medical University Hospital Authority, South Carolina, FHA-Insured Mortgage Revenue Bonds, 8/14 at 100.00 BBB Series 2004A, 5.250%, 8/15/20 – NPFG Insured South Carolina JOBS Economic Development Authority, Economic Development Revenue Bonds, Bon 11/12 at 100.00 A3 (4) Secours Health System Inc., Series 2002A, 5.625%, 11/15/30 (Pre-refunded 11/15/12) South Carolina JOBS Economic Development Authority, Economic Development Revenue Bonds, Bon 11/12 at 100.00 A– Secours Health System Inc., Series 2002B, 5.625%, 11/15/30 Total South Carolina South Dakota – 1.1% South Dakota Health and Educational Facilities Authority, Revenue Bonds, Avera Health, Series 7/12 at 101.00 A+ 2002, 5.125%, 7/01/27 – AMBAC Insured South Dakota Health and Educational Facilities Authority, Revenue Bonds, Sioux Valley 11/14 at 100.00 AA– Hospitals, Series 2004A, 5.250%, 11/01/34 Total South Dakota Tennessee – 1.1% Knox County Health, Educational and Housing Facilities Board, Tennessee, Hospital Revenue 4/12 at 101.00 A1 (4) Bonds, Baptist Health System of East Tennessee Inc., Series 2002, 6.375%, 4/15/22 (Pre-refunded 4/15/12) Texas – 9.2% Central Texas Regional Mobility Authority, Senior Lien Revenue Bonds, Series 2011, 1/21 at 100.00 BBB– 6.000%, 1/01/41 Central Texas Regional Mobility Authority, Travis and Williamson Counties, Toll Road Revenue 1/15 at 100.00 BBB Bonds, Series 2005, 5.000%, 1/01/45 – FGIC Insured Harris County Health Facilities Development Corporation, Texas, Thermal Utility Revenue Bonds, 11/13 at 100.00 AA TECO Project, Series 2003, 5.000%, 11/15/30 – NPFG Insured Harris County-Houston Sports Authority, Texas, Revenue Bonds, Junior Lien Series 2001H, 11/31 at 73.51 BBB 0.000%, 11/15/36 – NPFG Insured Harris County-Houston Sports Authority, Texas, Revenue Bonds, Third Lien Series 2004-A3, 11/24 at 62.71 BBB 0.000%, 11/15/32 – NPFG Insured Harris County-Houston Sports Authority, Texas, Senior Lien Revenue Refunding Bonds, Series 11/30 at 61.17 BBB 2001A, 0.000%, 11/15/38 – NPFG Insured Houston, Texas, Subordinate Lien Airport System Revenue Bonds, Series 2002B, 5.500%, 7/01/18 7/12 at 100.00 AA– (4) (Pre-refunded 7/01/12) – AGM Insured Katy Independent School District, Harris, Fort Bend and Waller Counties, Texas, General 2/12 at 100.00 AAA Obligation Bonds, Series 2002A, 5.000%, 2/15/32 (Pre-refunded 2/15/12) North Texas Tollway Authority, First Tier System Revenue Refunding Bonds, Capital Appreciation 1/25 at 100.00 AA– Series 2008I, 0.000%, 1/01/42 – AGC Insured Sam Rayburn Municipal Power Agency, Texas, Power Supply System Revenue Refunding Bonds, Series 10/12 at 100.00 BBB 2002A, 5.500%, 10/01/17 – RAAI Insured Texas, General Obligation Bonds, Water Financial Assistance Program, Series 2003A, 5.125%, 8/13 at 100.00 Aaa 8/01/42 (Alternative Minimum Tax) Total Texas Utah – 0.8% Utah Transit Authority, Sales Tax Revenue Bonds, Series 2007A, 0.000%, 6/15/36 – NPFG Insured 6/17 at 38.77 A1 Virginia – 0.5% Henrico County Economic Development Authority, Virginia, Residential Care Facility Revenue No Opt. Call BBB Bonds, Westminster Canterbury of Richmond, Series 2006, 5.000%, 10/01/35 Washington – 0.8% Port of Seattle, Washington, Revenue Bonds, Series 2001A, 5.000%, 4/01/31 – FGIC Insured 4/12 at 100.00 Aa2 Washington State Health Care Facilities Authority, Revenue Bonds, Fred Hutchinson Cancer 1/21 at 100.00 A Research Center, Series 2011A, 5.625%, 1/01/35 Total Washington Wisconsin – 1.2% Wisconsin, General Obligation Refunding Bonds, Series 2003-3, 5.000%, 11/01/26 11/13 at 100.00 AA $ 261,565 Total Investments (cost $175,553,882) – 99.2% Other Assets Less Liabilities – 0.8% Net Assets – 100% $ 183,070,032 Fair Value Measurements Fair value is defined as the price that the Fund would receive upon selling an investment or transferring a liability in an orderly transaction to an independent buyer in the principal or most advantageous market for the investment. A three-tier hierarchy is used to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Observable inputs reflect the assumptions market participants would use in pricing the asset or liability. Observable inputs are based on market data obtained from sources independent of the reporting entity. Unobservable inputs reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability. Unobservable inputs are based on the best information available in the circumstances. The three-tier hierarchy of inputs is summarized in the three broad levels listed below: Level 1 – Quoted prices in active markets for identical securities. Level 2 – Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 – Significant unobservable inputs (including management’s assumptions in determining the fair value of investments). The inputs or methodologies used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the Fund’s fair value measurements as of December 31, 2011: Level 1 Level 2 Level 3 Total Investments: Municipal Bonds $
